230 S.W.3d 656 (2007)
Joseph ALLEN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88357.
Missouri Court of Appeals, Eastern District, Division Three.
August 21, 2007.
*657 Alexandra E. Johnson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Joseph Allen ("movant") appeals the judgment of the motion court denying his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15 after an evidentiary hearing. Movant claims the motion court clearly erred in denying his request for post-conviction relief because he was denied effective assistance of counsel. Specifically, movant argues that counsel was ineffective for failing to call a material witness and for failing to file a motion to suppress the identification of movant.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).